Exhibit 10.13

 

FIFTH MODIFICATION TO SENIOR LOAN AGREEMENT

 

This Fifth Modification to Senior Loan Agreement (this “Agreement”) is made as
of this 20th day of April, 2011 (the “Effective Date”), by and among STAG III
ALBION, LLC, STAG III MASON, LLC, STAG III ST. LOUIS, LLC, STAG III TAVARES,
LLC, STAG III DAYTONA BEACH, LLC, STAG III MALDEN, LLC,  STAG III GREAT BEND,
LLC, STAG III MILWAUKEE, LLC, STAG III YOUNGSTOWN, LLC, STAG III ROUND ROCK,
L.P., STAG III CHESTERFIELD, LLC, STAG III ARLINGTON, L.P., STAG III FARMINGTON,
LLC, STAG III CINCINNATI, LLC, STAG III APPLETON, LLC, STAG III JEFFERSON, LLC,
STAG III ELKHART, LLC, STAG III HOLLAND 2, LLC, STAG III FAIRFIELD, LLC, STAG
III MAYVILLE, LLC, STAG III MILWAUKEE 2, LLC, STAG III JACKSON, LLC, STAG III
MARYLAND BORROWER, LLC, STAG III POCATELLO, LLC, STAG III CANTON, LLC, STAG III
RAPID CITY, LLC, STAG III AMESBURY, LLC, STAG III HOLLAND, LLC, STAG III
SERGEANT BLUFF, LLC, STAG III LEWISTON, LLC, STAG III PENSACOLA, LLC, STAG III
BOARDMAN, LLC, STAG III NEWARK, LLC, STAG III TWINSBURG, LLC and STAG III
DAYTON, LLC all Delaware limited liability companies or Delaware limited
partnerships (each, a “Borrower” and collectively, the “Borrowers”) all having
principal executive offices at c/o STAG Capital Partners, 99 High Street,
28th Floor, Boston, Massachusetts 02110 and ANGLO IRISH BANK CORPORATION
LIMITED, a private limited company incorporated under the laws of Ireland having
company registration number 22045 (f/k/a Anglo Irish Bank Corporation plc, a
banking corporation) and having its registered office at Stephen Court, 18/21
St. Stephen’s Green, Dublin 2, Ireland and with offices at 265 Franklin Street,
19th Floor, Boston, Massachusetts 02110, as agent (in such capacity, the
“Agent”) for its own benefit and the benefit of the other lenders; in
consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

A.                                   Reference is made to a certain:

 

Loan Agreement dated as of August 11, 2006 as amended by that certain Joinder to
Loan Agreement, Modification to Senior Loan Agreement and Third Modification to
Bridge Loan Agreement dated December 20, 2007, as amended by that certain
Joinder to Loan Agreement, Second Modification to Senior Loan Agreement and
Fourth Modification to Bridge Loan Agreement dated February 12, 2008, as further
amended by that certain Third Modification to Senior Loan Agreement, Eighth
Modification to Bridge Loan Agreement and Agreement to Release Properties dated
July 28, 2008, as further amended by that certain Fourth Modification to Senior
Loan Agreement dated January 31, 2009  (and as amended, modified, supplemented,
or restated and in effect from time to time, the “Senior Loan Agreement”) in the
maximum aggregate amount of $200,811,888.00 (the “Senior Loan”) by and among
Borrowers, Agent and the lenders party thereto (collectively the “Lender”) as
further evidenced by that certain Promissory Note dated as of August 11, 2006 in
the maximum amount of $300,000,000.00 as amended and restated by that certain
Amended and Restated Promissory Note dated January 31, 2009 in the maximum
amount of

 

1

--------------------------------------------------------------------------------


 

$200,811,888.00 as amended and restated by that certain Amended and Restated
Promissory Note dated April 20, 2011 (the “Senior Note” and the other documents
evidencing, administering, securing and governing the terms and conditions of
the Senior Loan, the “Senior Loan Documents”);

 

and a certain:

 

Bridge Loan Agreement dated as of August 11, 2006, as amended by that certain
Loan Modification Agreement dated June 6, 2007, as further amended by that
certain Second Loan Modification Agreement dated July 1, 2007, as further
amended by that certain Joinder to Loan Agreement, Modification to Senior Loan
Agreement and Third Modification to Bridge Loan Agreement dated December 20,
2007, as further amended by that certain Joinder to Loan Agreement, Second
Modification to Senior Loan Agreement and Fourth Modification to Bridge Loan
Agreement dated February 12, 2008, as further amended by that certain Fifth
Modification to Bridge Loan Agreement dated March 28, 2008, as further amended
by that certain Sixth Modification to Bridge Loan Agreement dated May 15, 2008,
as further amended by that certain Seventh Modification to Bridge Loan Agreement
dated June 30, 2008, as further amended by that certain Third Modification to
Senior Loan Agreement, Eighth Modification to Bridge Loan Agreement and
Agreement to Release Properties dated July 28, 2008, as further amended by that
certain Ninth Modification to Bridge Loan Agreement dated January 31, 2009 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Bridge Loan Agreement”) in the maximum aggregate amount of $40,826,734.00 (the
“Bridge Loan”), by and among Borrowers, the Agent and the Lender party thereto,
as further evidenced by that certain Promissory Note dated as of August 11, 2006
in the maximum amount of $60,000,000.00 as amended and restated by that certain
Amended and Restated Promissory Note dated January 31, 2009 in the maximum
amount of $40,826,734.00 (the “Bridge Note” and the other documents evidencing,
administering, securing and governing the terms and conditions of the Bridge
Loan, the “Bridge Loan Documents”).

 

All capitalized terms used herein, and not otherwise defined herein, shall have
the meanings assigned to such terms in the Senior Loan Agreement and the Bridge
Loan Agreement.

 

B.                                     Borrowers have requested that Lender
extend the Maturity Date of the Senior Loan and to make certain other
modifications to the Senior Loan Documents subject to the agreements, terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

1.                                       Bridge Loan Repayment.  Agent on behalf
of Lenders agrees to, upon execution of this Agreement by all parties hereto and
upon receipt by Agent of a payment in the amount of $38,957,752.34 (plus
interest of $92,397.18 from and including April 2, 2011 through April 20, 2011),
the receipt of which is hereby acknowledged by Agent on behalf of Lenders,
release the Borrowers from all of their obligations and liabilities arising
under the Bridge Loan Documents, such release is hereby made effective.

 

2.                                       Release of Bridge Loan Guarantor. 
Stephen Karp and Steven Fischman are hereby released from their obligations
under that certain Amended and Restated Guaranty dated July 28, 2008 with
respect to the Bridge Loan.

 

3.                                       Senior Loan Principal Payment. 
Borrowers have herewith made a payment in the amount of at least $50,000,000
plus allocated interest of $37,727,53 related to the Properties being released
under Section 4 below from and including April 2, 2011 through April 20, 2011.
(the “Minimum Senior Payment”), plus additional amounts determined by the
Borrower to pay for the Additional Releases as described in Section 5 below (the
“Additional Senior Payment”, and together with the Minimum Senior Payment, the
“Senior Payment”), such Senior Payment to be applied in reduction of the
principal balance on the Senior Loan, the receipt of which is hereby
acknowledged by Agent on behalf of Lenders.  Notwithstanding anything in the
Senior Loan Agreement to the contrary, no further Loan Advances shall be
available to the Borrowers under the Loan arrangement.

 

4.                                       Releases.  As of the Effective Date,
upon Agent’s receipt of the Minimum Senior Payment, the receipt of which is
hereby acknowledged by Agent on behalf of Lenders, the Properties owned by STAG
III Pomfret, LLC, Stag III Streamwood, LLC, and the Property owned by STAG III
Mason, LLC located at the address commonly known as 4219 State Route 42 in
Warren County, Ohio shall be and hereby are released from the lien of the
Lender’s mortgage on the property, and Agent shall execute such further
documents (including discharges of mortgages) to effectuate the foregoing
releases.   Any and all obligations, representations, warranties or covenants of
STAG III Mason, LLC under the Loan Documents relating to the Property located at
the address commonly known as 4219 State Route 42 in Warren County, Ohio shall
cease to apply.  The obligations, representations, warranties or covenants of
STAG III Mason, LLC under the Loan Documents shall hereafter only continue to
apply to the remaining Property owned by STAG III Mason, LLC, located at the
address commonly known as 800 Pennsylvania Avenue, Salem, Columbiana County,
Ohio which continues to be pledged as security for the Loan.

 

5.                                       Additional Releases.  As of the
Effective Date, upon receipt of the Additional Senior Payment, additional
Borrowers shall be and hereby are released (the “Additional Releases”) from
their obligations and liabilities under the Senior Loan Documents upon Agent’s
receipt of the release prices in the amounts and in accordance with the
Allocated Release Price Schedule set forth on Exhibit B attached hereto and made
a part hereof, plus interest due thereon.  Agent shall execute such further
documents (including discharges of mortgages) to effectuate the foregoing
Additional Releases.

 

3

--------------------------------------------------------------------------------


 

6.                                       Release of Senior Loan Guarantor. 
Stephen Karp and Steven Fischman are hereby released from their obligations
under that certain Amended and Restated Guaranty dated January 31, 2009 with
respect to the Senior Loan.

 

7.                                       Guarantor Substitution for Senior Loan:
From and after the Effective Date, in exchange for the consideration set forth
in this Agreement, the obligations of STAG Investments Holdings III, LLC under
that certain Guaranty dated August 11, 2006 as amended and affected from time to
time are hereby released and substituted by the guarantee made by STAG
Industrial Operating Partnership, L.P. (the “Operating Partnership”) acceptable
to Agent and the Lenders dated as of the Effective Date.  The obligations of
STAG Investments Holdings III, LLC shall continue to remain in effect with
respect to that certain Guaranty dated October 11, 2007 as amended and affected
from time to time with respect to the transaction involving STAG III Maryland
Borrower, LLC.

 

8.                                       Maturity Date of Senior Loan.  From and
after the Effective Date, it is agreed by and among the Agent, Lender and
Borrowers that the terms “Maturity Date” and “Extended Maturity Date” of the
Senior Loan as defined in Section 2.2 of the Senior Loan Agreement are hereby
modified to mean October 31, 2013 wherever stated in the Senior Loan Documents. 
The term “Extended Term” as defined in Section 2.2 of the Senior Loan Agreement
is hereby modified in the Senior Loan Agreement to mean the period commencing
January 31, 2009 and ending October 31, 2013 wherever stated in the Senior Loan
Documents.  There are no rights to further extend the term of the Senior Loan
available to the Borrowers.

 

9.                                       Manager.  STAG Industrial Management,
LLC, a Delaware limited liability company (“STAG Management LLC”) is hereby
approved as the management company for the Properties.

 

10.                                 Representations and Warranties:  The lead-in
to Section 8 of the Senior Loan Agreement is hereby modified to provide that
representations and warranties of the Borrowers are made only at the original
funding of the Senior Loan, at each disbursement of the Senior Loan and as of
the date of delivery of the financial statements of the Borrowers pursuant to
Section 9.2 of the Senior Loan Agreement.

 

Accordingly, following lead-in to Section 8 of the Senior Loan Agreement is
hereby deleted:

 

“Borrower warrants and represents to Agent and each of the Lenders to Borrower’s
knowledge for the express purpose of inducing Lenders to enter into this
Agreement, to make the Loan, and to otherwise complete all of the transactions
contemplated hereby, that as of the date of this Agreement and upon the date
each Loan is funded and at all times thereafter that Loan funds are outstanding
from Lenders to Borrower until the Loans have been repaid and all obligations to
each of the Lenders have been satisfied as follows (with each representation and
warranty as to each Property becoming effective as of the date such Property
becomes collateral for the Loans):”

 

4

--------------------------------------------------------------------------------


 

and replaced with:

 

“Borrower warrants and represents to Agent and each of the Lenders to Borrower’s
knowledge for the express purpose of inducing Lenders to enter into this
Agreement, to make the Loan, and to otherwise complete all of the transactions
contemplated hereby, that as of the date of this Agreement and upon the date
each Loan is funded and as of the date of delivery of the financial statements
of the Borrower pursuant to Section 9.2 until the Loans have been repaid and all
obligations to each of the Lenders have been satisfied as follows (with each
representation and warranty as to each Property becoming effective as of the
date such Property becomes collateral for the Loans):”.

 

11.                                 Major Lease Representations and Warrantees. 
The first and second sentences in Section 8.13 of the Senior Loan Agreement are
hereby modified from:  “There has been no material and adverse change in the
financial condition, business, affairs or control of any Borrower or Guarantor
since the date of their respective last financial statements most recently
delivered to the Agent and each of the Lenders in accordance with the
requirements of Section 9.2. hereof.  No Default exists under any of the Loan
Documents or any Major Lease in excess of 10,000 square feet in any single
instance, or in excess of 50,000 square feet in the aggregate” to “There has
been no material and adverse change in the financial condition, business,
affairs or control of any Borrower (with the Agent and the Lenders agreeing that
a default by a tenant under any lease shall not be deemed a material and adverse
change) or Guarantor since the date of their respective last financial
statements most recently delivered to the Agent and each of the Lenders in
accordance with the requirements of Section 9.2. hereof.  No Default exists
under any of the Loan Documents and no Landlord Default exists under any Major
Lease in excess of 10,000 square feet in any single instance, or in excess of
50,000 square feet in the aggregate”.

 

12.                                 Permitted Transfers.  Section 9.6.3 of the
Senior Loan Agreement is hereby modified to permit public trading of the stock
of STAG Industrial, Inc., a Maryland corporation (“STAG REIT”) and to permit
transfers of the privately-held limited partnership interests in the Operating
Partnership by adding to Section 9.6.3 the following as a Permitted Transfer:

 

“transfers of direct or indirect interests in the Borrowers as long as,
following such transfer, at least 51% of the direct or indirect interests in the
Borrowers are owned by STAG Industrial Operating Partnership, L.P. (the
“Operating Partnership”) and the Operating Partnership is controlled, directly
or indirectly, by STAG Industrial, Inc. (“STAG REIT”).  Notwithstanding the
generality of the foregoing, it is expressly agreed that (i) the issuance and
transfers of interests in the Operating Partnership are expressly permitted and
do not require any further consent of Lender so long as STAG REIT, directly or
indirectly (through a subsidiary), continues to be the general partner of the
Operating Partnership, and (ii) the issuance and transfers of stock in STAG REIT
are expressly permitted and do not require any further consent of Lender.”

 

5

--------------------------------------------------------------------------------


 

13.                                 Permitted Distributions.  Section 9.7.2 of
the Senior Loan Agreement is hereby modified to permit distributions to owners
of the Borrowers at any time there is no Event of Default.

 

Accordingly, the following portion of Section 9.7.2 is hereby deleted:

 

“The term “Permitted Distributions” shall mean so long as no Default or Event of
Default has occurred (unless waived by the Majority Lenders as set forth in
Section 11.4) any of the following payments: payments to owners and affiliates
in the normal course of business.”

 

and replaced with:

 

“The term “Permitted Distributions” shall mean so long as no Default or Event of
Default has occurred (unless waived by the Majority Lenders as set forth in
Section 11.4) any of the following payments: payments to owners and
affiliates.”.

 

14.                                 Permitted Investments.  Section 9.8 of the
Senior Loan Agreement is hereby modified to only restrict Borrowers’ ability to
make Investments during the continuance of an Event of Default.

 

Accordingly, the following portion of Section 9.8 is hereby deleted:

 

 “A Borrower will not make or permit to exist or to remain outstanding any
Investment out of proceeds of the Loans or the proceeds of a Property except an
Investment in assets as to which Agent has a perfected first lien mortgage or
security interest and which are in…”

 

and replaced with:

 

“A Borrower will not make or permit to exist or to remain outstanding any
Investment owned by such Borrower except an Investment in assets as to which
Agent has a perfected first lien mortgage or security interest and which are
in…”.

 

15.                                 Reporting Requirements.

 

(a)                                  Section 9.2.1 of the Senior Loan Agreement
is hereby deleted and replaced by the following:

 

Annual Statements.  Within ninety (90) days following the end of each calendar
year, (i) audited financial statements of STAG REIT prepared in accordance with
GAAP, consistently applied, in form and manner of presentation acceptable to
Agent by an independent, certified public accountant acceptable to Agent, such
financial statements to include and to be supplemented by such detail and
supporting data and schedules as Agent may from time to time reasonably
determine and (ii) internally prepared financial statements of each Borrower and
Guarantor certified by an authorized officer of Borrower and Guarantor to be
true,

 

6

--------------------------------------------------------------------------------


 

accurate and complete, prepared in accordance with GAAP, consistently applied,
in form and manner of presentation acceptable to Agent such financial statements
to include and to be supplemented by such detail and supporting data and
schedules as Agent may from time to time reasonably determine.

 

(b)                                 The reporting requirements of the Senior
Loan Agreement are hereby modified to comply with Securities and Exchange
Commission reporting rules applicable to public companies.  This modification
will change the timing of delivery of the quarterly reports required under
Section 9.2.2 to be due 45 days after the end of each quarter rather than 30
days after the end of each quarter.  As of the date of delivery of each of the
reports required by Section 9.2., Borrower shall provide, in form satisfactory
to Agent, a certification which states:  “As of the date hereof, (i) to the best
of the undersigned’s knowledge, the information provided on the accompanying
financial statements is true, accurate and complete in all material respects and
fairly presents in all material respects the financial condition of the Borrower
as of the date hereof; (ii) the Borrower is in compliance with the financial
covenants set forth in the Loan Agreement to the extent set forth herein; (iii)
to the best of the undersigned’s knowledge, except as disclosed in writing to
Agent, the representations and warranties set forth in Section 8 of the Loan
Agreement are true, accurate and complete as of the date hereof in all material
respects; and (iv) no Event of Default has occurred and is continuing under the
Loan Agreement or any of the other Loan Documents.”  Borrower shall also provide
to Agent the Securities Exchange Commission (“SEC”) Form 10-Q financial
statements of STAG REIT promptly upon the filing thereof with the SEC.

 

16.                                 Interest Rate Protection Arrangements. 
Section 9.12 of the Senior Loan Agreement is hereby deleted and replaced by the
following:

 

Borrowers may enter into one or more Hedging Contracts for all or any portion of
the principal balance of the Senior Loan for such portion the term of the Senior
Loan as Borrower may elect.  Any Hedging Obligations in favor of Agent
thereunder shall be secured by all Collateral securing the Senior Loan. 
“Hedging Obligations” as used hereunder means, with respect to the Borrowers,
all liabilities of the Borrowers to the Agent under Hedging Contracts.  “Hedging
Contracts” as used hereunder means, interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrowers and the Agent and designed to
protect the Borrowers against fluctuations in interest rates or currency
exchange rates with respect to the Senior Loan.  If Borrower elects to enter
into such arrangements, the terms of any interest rate swap agreements will be
governed by the standard ISDA documents, with modifications mutually and
reasonably agreed upon by Borrowers and Agent.

 

17.                                 Deemed Approval of Leases.  Section 9.17.3
to the Senior Loan Agreement is hereby deleted and replaced by the following:

 

7

--------------------------------------------------------------------------------


 

9.17.3.  Agent’s and Lenders’ Response.  The Agent shall act on requests from a
Borrower for any approval under Section 9.17.2 in a commercially reasonable
manner and shall use commercially reasonable efforts to respond to any such
request within ten (10) Business Days following Agent’s receipt thereof. 
Agent’s response may consist of an approval or disapproval of the request, or a
conditional approval thereof subject to specified conditions, or a request for
further data or information, or any combination thereof.  In order to expedite
the processing of requests for such approvals, the applicable Borrower agrees to
provide Agent with as much advance information as is possible in a commercially
reasonable manner in advance of a Borrower’s formal request for an approval.  If
the request for approval contains printed in capital letters or boldface type, a
legend substantially to the following effect:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE AGENT OF THE ACTION REQUESTED BY THE BORROWER AND RECITED
ABOVE”

 

then in the event that the Agent does not approve, reject or request additional
information regarding any such request for consent or acceptance within the
later to occur of (a) ten (10) Business Days of the receipt by the Agent of such
request and (b) ten (10) Business Days of the receipt by the Agent of all
material information reasonably requested by the Agent during the ten (10)
Business Day period following receipt of the request, the Agent shall be deemed
to have approved or consented to the action requested in the request and subject
to the following conditions, the lease with respect thereto shall be an Approved
Lease: (i) the execution by the Borrower and the subject tenant of a lease on
terms that do not materially vary from those set forth in the request, and (ii)
Agent shall be provided, within ten (10) Business Days following execution
thereof with a full and complete copy of the lease.

 

18.                                 Major Lease Covenant.  There shall be added
a Section 9.17.5 to the Senior Loan Agreement which shall provide:  “Borrower
shall promptly notify Agent of any defaults under any Major Lease in excess of
10,000 square feet in any single instance, or of leases in excess of 50,000
square feet in the aggregate.”

 

19.                                 Loan to Value Ratio Covenant.  Section
9.18.1 of the Senior Loan Agreement is hereby deleted and replaced by the
following:

 

LTV.  Starting on December 31, 2012 or if not tested on that date by the Agent,
once at any time thereafter until Maturity, Agent and the Lenders reserve the
right to test the ratio (“Loan To Value Ratio” or “LTV”) obtained by dividing:
(i) the outstanding principal balance of the Loan, by (ii) the aggregate Value
of the Property, which expressed as a percentage, shall not be greater than
seventy-five percent (75%).  For the purposes of this Loan Agreement, the “Value
of the Property” shall mean such Value of the Property (on an aggregate basis)
as determined by the Agent pursuant to an Updated Appraisal ordered by and
reasonably acceptable to Agent.

 

8

--------------------------------------------------------------------------------


 

20.           Partial Releases.  Section 9.21 of the Senior Loan Agreement is
hereby deleted and replaced by the following:

 

Partial Release.  Provided no Event of Default is then in existence hereunder,
upon the written request of the Borrowers, provided at least ten (10) Business
Days prior to the date of the requested release, the Agent shall release a
Property from the lien of the Security Documents upon the satisfaction of the
following conditions:

 

(i)            The Agent shall have received the Partial Release Payment for
such Property. As used herein, “Partial Release Payment” shall mean, for any
Property, that amount which is equal to 1.2 multiplied by the Loan Amount
advanced with respect to such Property (as set forth on the Allocated Release
Price Schedule attached hereto on Exhibit B);

 

(ii)           After giving effect to the release of the subject Property, the
Borrowers will not violate the minimum Debt Service Coverage covenant, as
calculated pursuant to Section 9.19.2 with a Calculation Period beginning as of
effective date of the release of the Property, and with the Debt Service on the
Loan calculated using the higher of: (i) the actual principal and interest paid
or payable under the Senior Loan during the Calculation Period, or (ii) the
payments of principal and interest that would have been payable under an assumed
loan during the Calculation Period in an amount equal to the outstanding
principal balance of the Senior Loan at the inception of the relevant
Calculation Period bearing interest at the Deemed Rate of Interest payable on a
direct reduction basis over twenty (20) years; provided, that if in excess of
95% of the aggregate principal balance of the Senior Loan is subject to an
interest rate swap agreement through the Maturity Date, the Debt Service on the
Loan shall be determined by using the actual principal and interest payable
under the Senior Loan during the Calculation Period after giving effect to the
impact of such interest rate swap agreement; or

 

(iii)          After giving effect to the release of the subject Property,
either

 

a)             the Borrowers will not violate the maximum 75% Loan To Value
Ratio covenant, as calculated pursuant to Section 9.18.1 of the Senior Loan
Agreement; or

 

b)            at Borrower’s option, if such release is to take effect prior to
December 31, 2012, in lieu of compliance with the maximum Loan To Value Ratio
covenant as calculated in Section 9.21 (iii) (a) above, Borrowers shall pay
Agent the Alternative Release Payment as defined in Section 9.21 (iv).

 

(iv)          The “Alternative Release Payment” for purposes of this Section
9.21 is the higher of: (X) that amount which is equal to 1.2 multiplied by the
Loan

 

9

--------------------------------------------------------------------------------


 

Amount advanced with respect to such Property (as set forth on the Allocated
Release Price Schedule attached hereto on Exhibit B); (Y) 100% of the applicable
Borrower’s purchase price for acquisition of the subject Property as set forth
in the applicable sale contracts and closing statements, plus closing costs
incurred in connection with the aforesaid acquisition as reasonably determined
by the settlement statement for such acquisition; or (Z) 100% of the gross sale
proceeds of the sale of the Property net of Approved Closing Costs.  “Approved
Closing Costs” shall mean usual and customary closing costs for commercial real
estate transactions in the applicable surrounding area in which the subject
Property is located, such as deed stamps, reasonable attorneys’ fees, real
estate tax adjustments and a broker’s commission (which broker’s commission
shall not exceed the usual and customary commission charged in the applicable
surrounding area) and shall also include negotiated payments made by the
applicable Borrower under the relevant purchase and sale agreement for the
subject Property as part of the sale transaction and as such payments are
reflected by the settlement statement.

 

21.           Revised CapEx Payment Schedule.  The CapEx Schedule defined at
Section 9.22 of the Senior Loan Agreement and attached to the Fourth
Modification to Senior Loan Agreement dated January 31, 2009 as Exhibit A, is
hereby deleted and replaced with the CapEx Schedule set forth herein as Exhibit
A.

 

22.           Debt Yield Covenant.  The Senior Loan Agreement is hereby modified
to provide a new Section 9.23 as follows:

 

“Debt Yield.  The Debt Yield (as defined below) shall be not less than 12.85% as
tested as of December 31, 2011.  If such Debt Yield covenant shall not be
satisfied on December 31, 2011, Borrowers shall prepay a sufficient amount of
principal outstanding on the Loans such that if such principal reduction had
been made as of the date of the Debt Yield calculation, the Debt Yield covenant
would have been satisfied.  It shall be an Event of Default if Borrowers fail to
make such a prepayment not later than the first to occur of: (i) thirty (30)
days after notice from Agent to Borrowers properly requesting the payment, or
(ii) if Borrowers have failed to give Agent sufficient reports to enable Agent
to make the necessary calculations on or before December 31, 2011.

 

“Debt Yield” shall mean the result, expressed as a percentage, as of December
31, 2011, of:  (A) Net Operating Income (as defined below) for the proceeding 12
month period divided by (B) the outstanding principal balance of the Loans on
the December 31, 2011. The “Net Operating Income” for purposes of calculating
the Debt Yield shall mean (a) all gross revenues projected to be paid to
Landlord under Approved Leases (i.e., not including any amounts paid by tenants
to third parties pursuant to Approved Leases) from tenants current on their rent
payments, with gross revenues from all tenants whose leases expire in 2012 and
which have not been renewed by December 31, 2011 being discounted  by 35% and
(b) all other projected revenues from the ownership and

 

10

--------------------------------------------------------------------------------


 

operation of the Properties and the interim investment of accumulated funds
minus (x) all Operating Expenses.”

 

23.                                 Agent/Lender Assignment Rights.

 

(a)                                  Notwithstanding any provision contained in
the Senior Loan Documents which would otherwise (a) limit, restrict or prohibit
a sale, assignment, grant of participation interest in, or other transfer by
Agent or any Lender of all, or any portion of, its right, title and interest in
and to its Commitment to any other Eligible Assignee (in each instance, a
“Transfer”), (b) require any Lender to remain as Agent and/or retain a minimum
Commitment, and/or (c) require the consent of any other person, including,
without limitation any Borrower, any Guarantor or any other Lender, as a
condition precedent to the effectiveness of any such Transfer (clauses (a),
(b) and (c) collectively, being referred to as the “Transfer Restrictions”),
each Borrower and each Lender hereby acknowledge and agree that from and after
the Effective Date, such Transfer Restrictions shall be of no force or effect,
and that any Lender may sell, assign, grant participation interests in or
otherwise transfer all or any portion of, its right, title and interest in and
to its Commitment to any other Eligible Assignee upon satisfaction of the
following conditions: (a) in connection with a sale which includes the sale of
the entire Note (and not a portion thereof) as the only asset to be sold (and
not commingled with the sale of any other notes held by Agent or any Lender in a
pool, portfolio or otherwise) Agent or such Lender shall have given Borrower
prior written notice of its intent to effectuate the Transfer of the entire
Note; provided that notice to Borrower of such sale shall not be required if a
Default or Event of Default shall have occurred and be continuing, (b) in the
case of an assignment, Agent and such acquiring Eligible Assignee shall execute
and deliver to the Agent, for recording in the Register, an Assignment and
Acceptance in the form attached to the Senior Loan Agreement, together with any
Notes subject to such assignment.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five (5) Business Days after
the execution thereof, (x) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, and (y) Agent as the assigning Lender shall,
to the extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in Section 15.15.3, be released from its
obligations under the Senior Loan Agreement.  Borrower may rely on the
provisions of this Section 20(a).  The last sentence of Section 15.15.1 of the
Senior Loan Agreement is hereby deleted.  Except as provided for above, the
remaining provisions of the Loan Agreement regarding assignment and
participations shall remain in effect.

 

(b)                                 Agent Requirements.  Notwithstanding any
provision contained in the Senior Loan Documents which would otherwise require
(i) Anglo Irish Bank Corporation Limited (“Anglo”) to (a) to remain as Agent, or
(b) retain a minimum Commitment, (ii) require the consent of any other person,
including, without

 

11

--------------------------------------------------------------------------------


 

limitation any Borrower or any other Lender, as a condition precedent to the
effectiveness of Anglo’s resignation as Agent, or (iii) that any successor Agent
to Anglo satisfy the conditions of an Eligible Assignee (clauses (i), (ii) and
(iii) collectively, being referred to as the “Agent Transfer Restrictions”), 
each Borrower and each Lender hereby acknowledge and agree that from and after
the date hereof, such Agent Transfer Restrictions shall be of no force or
effect.

 

(c)                                  Definition of Eligible Assignee.  The
definition of “Eligible Assignee” is deleted and replaced by the following:

 

“Eligible Assignee.  Any natural or unnatural person, corporation, partnership,
limited liability company, joint venture, association or other entity or any
governmental agency or authority selected by the Agent in its sole discretion.”

 

24.                                 Conditions Precedent to Effectiveness.  This
Agreement shall become effective as of the Effective Date at such time when all
of the following conditions are satisfied:

 

(a)                                  All action on the part of each Borrower and
each other party necessary for the valid execution, delivery and performance by
each Borrower of this Agreement, and all other documentation, instruments, and
agreements to be executed in connection herewith shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

(b)                                 Borrowers shall have made the repayment of
the Bridge Loan described in the Section 1 above.

 

(c)                                  Borrowers shall have made the Minimum
Senior Payment described in Section 3 above.

 

(d)                                 STAG Industrial Operating Partnership, L.P.
shall have executed the Guaranty described in Section 7 above in form acceptable
to the Lender as of the Effective Date and shall have executed a Consent,
together with STAG III Sparks, LLC, to this Agreement (signature page following
Lender and Borrowers’ signature pages hereto).

 

(e)                                  The Agent shall have received such executed
resolutions, secretary’s certificates and certificates of legal existence as the
Agent may reasonably specify all in form and substance reasonably satisfactory
to the Agent and its counsel.

 

(f)                                    The Agent shall have received a written
legal opinion of the Borrowers’ and Guarantors’ counsel addressed to the Agent
and the Lender, covering such matters relating to the Borrowers, Guarantors, the
Loan Documents and/or the transactions contemplated thereby as the Agent shall
reasonably request.

 

(g)                                 The Borrowers shall have paid an extension
fee in the amount of 35 basis points on the outstanding balance of the Senior
Loan existing on the Effective Date after

 

12

--------------------------------------------------------------------------------


 

all principal payments of the Borrower are made pursuant to Section 3 and
Section 5 hereof.

 

(h)                                 All fees and expenses incurred by the Agent
in connection with the preparation and negotiation of this Agreement and related
documents (including the reasonable fees and expenses of counsel to the Agent)
shall have been paid in full.

 

(i)                                     No Event of Default shall have occurred
and be continuing.

 

(j)                                     The Borrowers shall have executed and
delivered to the Agent such additional documents, instruments, and agreements as
the Agent may reasonably request.

 

25.                                 Other Provisions.

 

(a)                                  The Borrowers hereby ratify, confirm, and
reaffirm all of the terms and conditions of the Senior Loan Agreement and all of
the other documents, instruments, and agreements evidencing the Senior Loan. 
The Borrowers further acknowledge and agree that all of the terms and conditions
of the Senior Loan arrangement shall remain in full force and effect except as
expressly provided in this Agreement.  No novation of the indebtedness evidenced
by the Senior Note, Senior Loan Agreement or any other loan document pertaining
to the foregoing shall occur as a result of the execution of this Agreement.

 

(b)                                 To the extent any Defaults or Events of
Default are existing as of the date hereof, the Agent hereby expressly reserves
all of its rights and remedies in connection therewith, and the execution of
this Agreement shall not be deemed a waiver of any such Default or Event of
Default nor a waiver of any of the Agent’s rights and remedies in connection
therewith.

 

(c)                                  Except as specifically amended by this
Agreement and the other documents executed and delivered in connection herewith,
all of the terms and conditions of the Senior Loan Agreement and of the other
Loan Documents shall remain in full force and effect as in effect prior to the
date hereof, without releasing any obligors thereon or collateral security
therefor.

 

(d)                                 The Borrowers acknowledge, confirm and agree
that they have no offsets, defenses, claims or counterclaims against the Agent
or Lender with respect to any of the Borrowers’ liabilities and obligations to
the Lender under the Senior Loan arrangement and to the extent that the
Borrowers have any such claims under the foregoing loan arrangements, the
Borrowers affirmatively WAIVE and RENOUNCE such claims as of the Effective Date.

 

(e)                                  Any determination that any provision of
this Agreement or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Agreement.

 

13

--------------------------------------------------------------------------------


 

(f)                                    This Agreement may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Agreement, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

 

(g)                                 The Senior Loan Agreement, as amended by
this Agreement, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
communications.

 

(h)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

[Remainder of page intentionally blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

BORROWERS:

 

STAG III ALBION, LLC

 

STAG III MALDEN, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

STAG III MASON, LLC

 

STAG III GREAT BEND, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

STAG III ST. LOUIS, LLC

 

STAG III MILWAUKEE, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

STAG III YOUNGSTOWN, LLC

STAG III TAVARES, LLC

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

By:

/s/ Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Title:

Authorized Signatory

Title:

Authorized Signatory

 

 

 

 

 

 

STAG III ROUND ROCK, L.P.

 

 

 

 

 

STAG III DAYTONA BEACH, LLC

 

By:  STAG Investments GP III, LLC, its sole general partner

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

STAG III CHESTERFIELD, LLC

 

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

 

Name:

Benjamin S. Butcher

 

 

 

Title:

Authorized Signatory

 

15

--------------------------------------------------------------------------------

 


 

STAG III ARLINGTON, L.P.

 

STAG III FAIRFIELD, LLC

 

 

 

By:  STAG Investments GP III, LLC, its sole general partner

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

STAG III MAYVILLE, LLC

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Benjamin S. Butcher

STAG III FARMINGTON, LLC

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

STAG III MILWAUKEE 2, LLC

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Benjamin S. Butcher

STAG III CINCINNATI, LLC

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

STAG III JACKSON, LLC

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Benjamin S. Butcher

STAG III APPLETON, LLC

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

STAG III MARYLAND BORROWER, LLC

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Benjamin S. Butcher

STAG III JEFFERSON, LLC

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

STAG III POCATELLO, LLC

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Benjamin S. Butcher

STAG III ELKHART, LLC 

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

STAG III CANTON, LLC

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Benjamin S. Butcher

STAG III HOLLAND 2, LLC

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

 

 

 

16

--------------------------------------------------------------------------------


 

STAG III RAPID CITY, LLC

 

STAG III NEWARK, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

STAG III AMESBURY, LLC

 

STAG III TWINSBURG, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

STAG III HOLLAND, LLC

 

STAG III DAYTON, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

By:

/s/ Benjamin S. Butcher

Name:

Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

STAG III SERGEANT BLUFF, LLC

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

 

Name:

Benjamin S. Butcher

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

STAG III LEWISTON, LLC

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

STAG III PENSACOLA, LLC

 

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

 

Name:

Benjamin S. Butcher

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

STAG III BOARDMAN, LLC

 

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

 

Name:

Benjamin S. Butcher

 

 

 

Title:

Authorized Signatory

 

 

 

 

17

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION LIMITED

 

 

 

By:

/s/ Michael O’Sullivan

 

Name:

Michael O’Sullivan

 

Title:

Director

 

 

 

 

 

ANGLO IRISH BANK CORPORATION LIMITED

 

 

 

By:

/s/ Niall Sorohan

 

Name:

Niall Sorohan

 

Title:

Lending Unit Head – Ireland

 

 

 

(Signature Page to Anglo/STAG — Fifth Modification to Senior Loan Agreement)

 

18

--------------------------------------------------------------------------------


 

Consented to and Agreed:

 

GUARANTOR:

 

STAG III SPARKS, LLC (f/k/a Ecolair LLC, a Maryland limited liability company)

 

By:

/s/ Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

 

Title:

Authorized Signatory

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

By:          STAG Industrial GP, LLC, a Delaware   limited liability, its
General Partner

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name: Benjamin S. Butcher

 

 

Title: President

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

SENIOR LOAN CAP EX PAYMENT SCHEDULE

 

 

Repayment
Number

 

Capex Payment
Amount

 

 

 

1

 

105,828.12

 

 

 

2

 

105,828.12

 

 

 

3

 

105,828.12

 

 

 

4

 

105,828.12

 

 

 

5

 

105,828.12

 

 

 

6

 

105,828.12

 

 

 

7

 

105,828.12

 

 

 

8

 

105,828.12

 

 

 

9

 

105,828.12

 

 

 

10

 

105,828.12

 

 

 

11

 

101,966.74

 

 

 

12

 

101,966.74

 

 

 

13

 

101,966.74

 

 

 

14

 

101,966.74

 

 

 

15

 

101,966.74

 

 

 

16

 

101,966.74

 

 

 

17

 

101,966.74

 

 

 

18

 

101,966.74

 

 

 

19

 

101,966.74

 

 

 

20

 

101,966.74

 

 

 

21

 

101,966.74

 

 

 

22

 

101,966.74

 

 

 

23

 

101,966.74

 

 

 

24

 

101,966.74

 

 

 

25

 

101,966.74

 

 

 

26

 

101,966.74

 

 

 

27

 

101,966.74

 

 

 

28

 

101,966.74

 

 

 

29

 

101,966.74

 

 

 

30

 

101,966.74

 

 

 

31

 

101,966.74

 

 

 

20

--------------------------------------------------------------------------------


 

Breakdown of Capex payments

 

 

Variables

 

 

 

 

 

Principal

 

$141,365,902.54

 

 

 

Term (Years)*

 

20/25

 

 

 

Repayments Per Year

 

12

 

 

 

Calculation Rate

 

5.165% through
1/31/2012
6.00% thereafter

 

 

 

--------------------------------------------------------------------------------

* 20 year Senior Loan Principal Amortization less 25 year Senior Loan Principal
Amortization. Based on an assumed balance of $141,365,902.54 which incorporates
the Minimum Senior Payment of $50,000,000.

 

21

--------------------------------------------------------------------------------


 

Exhibit B

 

Allocated Release Price Schedule

 

Entity(1)

 

Original
Senior
Loan
Amount

 

Pay-down
for
Release(2)

 

Albion

 

7,725,000

 

9,270,000

 

Amesbury

 

4,448,134

 

5,337,761

 

Appleton

 

3,912,506

 

4,695,007

 

Cincinnati

 

4,532,000

 

5,438,400

 

Fairfield

 

2,850,000

 

3,420,000

 

Farmington

 

4,780,000

 

5,736,000

 

Holland II

 

5,080,000

 

6,096,000

 

Jefferson

 

2,569,000

 

3,082,800

 

Lewiston

 

4,650,000

 

5,580,000

 

Tavares

 

5,890,000

 

7,068,000

 

Twinsburg

 

5,997,750

 

7,197,300

 

Malden

 

6,518,000

 

7,821,600

 

Arlington

 

2,465,619

 

2,958,743

 

Boardman

 

5,089,502

 

6,107,402

 

Canton

 

5,148,461

 

6,178,153

 

Chesterfield

 

8,370,000

 

10,044,000

 

Dayton

 

3,522,000

 

4,226,400

 

Daytona

 

5,114,054

 

6,136,865

 

Elkhart

 

3,563,000

 

4,275,600

 

Great Bend

 

6,966,000

 

8,359,200

 

Holland I

 

3,835,305

 

4,602,366

 

Jackson

 

4,125,000

 

4,950,000

 

Mason(3)

 

6,319,156

 

7,582,987

 

Mayville

 

4,093,501

 

4,912,201

 

Milwaukee I

 

5,250,000

 

6,300,000

 

Milwaukee II

 

3,903,000

 

4,683,600

 

Newark

 

4,078,781

 

4,894,537

 

Pensacola

 

4,681,118

 

5,617,342

 

Pocatello

 

3,187,500

 

3,825,000

 

Rapid City

 

11,861,230

 

14,233,476

 

Round Rock

 

3,351,000

 

4,021,200

 

Sergeant Bluff

 

11,100,000

 

13,320,000

 

Sparks

 

3,648,427

 

4,378,112

 

St. Louis

 

6,443,000

 

7,731,600

 

Youngstown

 

5,353,000

 

6,423,600

 

Totals

 

180,421,044

 

216,505,252

 

 

22

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)   Entities do not include Streamwood and Pomfret, which will be released per
this Agreement.

 

(2)   Calculated as 1.2x original Senior Loan amount, but does not include
interest thereon which will be added to the total amount due for release.

 

(3)   Loan balance is pro-rated share of amount originally advanced, reflecting
release of Mason, OH property per this Agreement.

 

23

--------------------------------------------------------------------------------